        Case 2:17-cv-01520-TLN-AC Document 53-2 Filed 09/13/21 Page 1 of 1



                              CERTIFICATE OF SERVICE
Case Name:      Beltran (K87116) v. Baker, et al.        No.     2:17-cv-01520 TLN AC

I hereby certify that on September 13, 2021, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
    1. DEFENDANTS’ REQUEST FOR AN EXTENSION OF TIME TO REPLY TO
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MSJ, etc.; and
    2. [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on September
13, 2021, at Sacramento, California.


                M.E. Conde                                        /s/ M.E. Conde
                 Declarant                                            Signature

SA2020100803
35462546.docx
